IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-30723
                         Conference Calendar
                          __________________


MELVIN HASSAN SHAKIR,

                                      Plaintiff-Appellant,

versus

R. BRANDT; R. ACHORD; JEFFREY BLANK;
S. BARBER; MARIANA LEGER; EDWARD L. BOEKER;
RAYMOND MCNEAL, Lt.; WALLACE, Sgt.,

                                      Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                       USDC No. 91-CV-293-B
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Melvin Hassan Shakir appeals the district court's dismissal

of his civil rights complaint under 42 U.S.C. § 1983 following a

jury trial.    We have reviewed the record and the district court's

opinion and find no reversible error.   Because the appeal is

frivolous, it is DISMISSED.   5th Cir. R. 42.2; Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).

     In addition, we note that Shakir has already had monetary

sanctions imposed on him by this court.    In spite of this, Shakir

has continued to file frivolous appeals.      Accordingly, Shakir is

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-30723
                               -2-

barred from filing any pro se civil appeal in this court, or any

initial civil pleading in any court which is subject to this

court's jurisdiction, without the advanced written permission of

a judge of the forum court.   The Clerk of this court and the

Clerks of all federal district courts in this circuit are

directed to return to Shakir, unfiled, any attempted submission

inconsistent with this bar.

     APPEAL DISMISSED; SANCTION IMPOSED.